UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7874



WILLIE B. BYRON, JR.,

                                             Petitioner - Appellant,

          versus


L. M. SAUNDERS, Warden of Augusta Correctional
Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-334-3)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie B. Byron, Jr., Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning
of the district court. Byron v. Saunders, No. CA-97-334-3 (E.D. Va.
Nov. 25, 1997). We agree with the court's conclusion that Appel-

lant's claims are procedurally barred and that Appellant failed to

establish cause and prejudice for his default or that he is actu-
ally innocent. We therefore dismiss the appeal on that basis. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2